DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6, 18, 22,23,26, 27, 41-49 are subject under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
4.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.   Claims 1, 5,18,22, 23, 26, 27, 41-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855) in view of Egnal (US 20050104958).


sending a first communication (The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”) via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of a first input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ], wherein the first capture device is configured to capture first environment data  (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”;see para 0046 “the term "network device" (ND) shall expressly include, but not be limited to, any communicating device (e.g., a portable communicating device; a fixed communicating device, such as, for example, switches, motion sensors or temperature sensors.”)[ ND device includes sensor; rainfall, temperature, humidity, and barometric pressure are interpreted to be first environment data]
wherein the first communication is configured to be sent for delivery to the smart communication appliance through one or more other input capture devices operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
wherein the one or more other input capture devices include a second input capture device configured to capture second environment data(See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”)
wherein the one or more other input capture devices are different from both the first input capture device and the smart communication appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
 wherein the third communication is configured to be sent for delivery to the smart communication appliance through the one or more other input capture devices. (see para 00168 “Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC”)
Gutierrez doesn’t teach receiving a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device determining, based on the second environmental data , to alert the first input capture device; accessing the first environment data based at least on the second communication.
Egnal (US 20050104958) teaches receiving a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device determining, based on the second data , to alert the first input capture device; (see para 0095 “two active-camera systems (to be referred to as "A" and "B")..If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”; see para 0040 “analyze the video output of the camera, in order to track the target”) [notifying B is interpreted as alerting the first input capture device and initiating retrieval of the data and notifying is based on the position of target where  position of target is interpreted to be the second environment data; upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
accessing the first environment data based at least on the second communication (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”) [upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine accessing the first environment data based at least on the second communication in the system of Gutierrez. The motivation is to  provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 26, Gutierrez teaches a non –transitory computer-readable storage device storing instructions that, when executed by a computing system including at least one processor(see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”), cause the computing system to perform a method, the method comprising:
send a first communication (The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”) via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of a first input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ], wherein the first capture device is configured to capture first environment data  (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”;see para 0046 “the term "network device" (ND) shall expressly include, but not be limited to, any communicating device (e.g., a portable communicating device; a fixed communicating device, such as, for example, switches, motion sensors or temperature sensors.”)[ ND device includes sensor; rainfall, temperature, humidity, and barometric pressure are interpreted to be first environment data]
wherein the first communication is configured to be sent for delivery to the smart communication appliance through one or more other input capture devices operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
(See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”)
wherein the one or more other input capture devices are different from both the first input capture device and the smart communication appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
send a third communication via the wireless mesh network, wherein the third communication includes at least a portion of the first environment data, wherein the third communication is configured to be sent for delivery to the smart communication appliance through the one or more other input capture devices. (see para 00168 “Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC”)
Gutierrez doesn’t teach receiving a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device 
Egnal (US 20050104958) teaches receiving a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device determining, based on the second data , to alert the first input capture device; (see para 0095 “two active-camera systems (to be referred to as "A" and "B")..If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”; see para 0040 “analyze the video output of the camera, in order to track the target”) [notifying B is interpreted as alerting the first input capture device and initiating retrieval of the data and notifying is based on the position of target where  position of target is interpreted to be the second environment data; upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
In response to receiving the second communication, access the first environment data by the first input capture device.  (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”) [upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine accessing the first environment data based at least on the second communication in the system of Gutierrez. The motivation is to  provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 22, Gutierrez teaches a computing system comprising:
at least one processor (see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”) ; and
(see para 0024 “an ad-hoc network coordinator comprising… a first memory”):
send a first communication (The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”) via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of a first input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ], wherein the first capture device is configured to capture first environment data  (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”;see para 0046 “the term "network device" (ND) shall expressly include, but not be limited to, any communicating device (e.g., a portable communicating device; a fixed communicating device, such as, for example, switches, motion sensors or temperature sensors.”)[ ND device includes sensor; rainfall, temperature, humidity, and barometric pressure are interpreted to be first environment data]
wherein the first communication is configured to be sent for delivery to the smart communication appliance via one or more hops that traverse at least a second input capture device operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
wherein the one or more other input capture devices include a second input capture device configured to capture second environment data(See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”)
wherein the second input capture device input capture devices are different from both the first input capture device and the smart communication appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
send a third communication via the wireless mesh network, wherein the third communication includes at least a portion of the first environment data, wherein the third communication is configured to be sent for delivery to the smart communication appliance through the one or more other input capture devices. (see para 00168 “Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC”)
Gutierrez doesn’t teach receive a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device determining, based on the second environmental data , to alert the first input capture device; accessing the first environment data based at least on the second communication; In response to the second communication, cause the first input capture device to perform operations including one or more of : accessing the first environment data.
Egnal (US 20050104958) teaches receive a second communication via the wireless mesh communication network, wherein the second communication is originated by the second input capture device and is configured to initiate retrieval of the first environment data from the input capture device responsive to the second input capture device determining, based on the second data , to alert the first input capture (see para 0095 “two active-camera systems (to be referred to as "A" and "B")..If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”; see para 0040 “analyze the video output of the camera, in order to track the target”) [notifying B is interpreted as alerting the first input capture device and initiating retrieval of the data and notifying is based on the position of target where  position of target is interpreted to be the second environment data; upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
In response to the second communication, cause the first input capture device to perform operations including one or more of : accessing the first environment data (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”) [upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine accessing the first environment data based at least on the second communication in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claims 23, 27, Gutierrez teaches wherein the first environment data includes one or more of: a first image, first video, first sound, first motion data, first physical presence data, first temperature data, first chemical presence data, first humidity data, first radiation data, or any combination thereof. (see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).
see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).[ since each ND has sensor to measure the environment data such as humidity , the humidity measured by the first device is first humidity and the humidity measured by the second device is second humidity.]

Regarding claim 5, Gutierrez doesn’t teach the second communication is configured to initiate retrieval of first environment data from the first input capture device by causing the first input capture device to dynamically capture, in response to receiving the second communication, the first environment data from a target environment.
Egnal teaches the second communication is configured to initiate retrieval of first environment data from the first input capture device by causing the first input capture device to dynamically capture, in response to receiving the second communication, the first environment data from a target environment. (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”) [upon receiving the notification, B would track the target, since in order to track the target, video of camera is captured, therefore it implies B track target/ capture videos (interpreted to be first environment data) when it receives notification from A which is based on the (Second environment data interpreted as the second environment data)]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine accessing the first environment data based at least on the second communication in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 41, Gutierrez doesn’t teach the second environment data captured by the second input capture device comprises a first motion of an object that is moving towards the first input capture device.
Egnal teaches the second environment data captured by the second input capture device comprises a first motion of an object that is moving towards the first input capture device. See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.”)[ A notifying B of the target's last known position and B immediately scan an area in the vicinity of the last known position of the target implies motion of target towards B]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine a first motion of an object that is moving towards the first input capture device. in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 42, Gutierrez doesn’t teach wherein the second communication is configured to cause the first input capture device to capture a second motion of the object.
Egnal teaches the second communication is configured to cause the first input capture device to capture a second motion of the object. (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.” see para 0040 “analyze the video output of the camera, in order to track the target”))[ A notifying B of the target's last known position and B immediately scan an area in to continue tracking (analyze the video output of the camera  of camera B) is interpreted as capturing second motion of the object]
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine the second communication is configured to cause the first input capture device to capture a second motion of the object in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 43, Gutierrez doesn’t teach wherein the second communication is configured to cause the first input capture device to capture a second motion of the object.
Egnal teaches the second communication is configured to cause the first input capture device to capture a second motion of the object. (See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position. B would then, still in the first mode, immediately scan an area in the vicinity of the last known position of the target. If the target is detected, B would then enter the second mode and continue tracking of the target. … Through this arrangement, systems A and B are capable of handing off targets to each other to provide near-continuous tracking of the targets.” see para 0040 “analyze the video output of the camera, in order to track the target”))[ A notifying B of the target's last known position and B immediately scan an area in to continue tracking (analyze the video output of the camera  of camera B) is interpreted as capturing second motion of the object].
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine the second communication is configured to cause the first input capture device to capture a second motion of the object in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 44, Gutierrez doesn’t teach wherein the second input capture device is programmed with a rule indicating to make an alarm responsive to the first motion moving from the second input capture device to the first input capture device. 
Edgan teaches the second input capture device is programmed with a rule indicating to make an alarm responsive to the first motion moving from the second input capture device to the first input capture device.  See para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position.”;  para 0067 “In the first mode, such course of action may include sending e-mail or other electronic-messaging alerts, audio and/or visual alarms or alerts, and sending position data (physical device commands) to sensing device 21 for tracking the target.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine t a rule indicating to make an alarm responsive to the first motion moving from the second input capture device to the first input capture device Egnal: see para 0095)

Regarding claim 45, Gutierrez doesn’t teach the second input capture device is configured to share the rule with the first input capture device
Egnal teaches wherein the second input capture device is configured to share the rule with the first input capture device. (see para 0095 “If A reaches a point where it is unable to further track the target, it would then notify B of the target's last known position.”; See para 0067 “In the first mode, such course of action may include sending e-mail or other electronic-messaging alerts, audio and/or visual alarms or alerts, and sending position data (physical device commands) to sensing device 21 for tracking the target.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine second input capture device is configured to share the rule with the first input capture device in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)

Regarding claim 46, Gutierrez doesn’t teach wherein the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device.
Egnal teaches the second input capture device is programmed to send a status signal to the first input capture device responsive to the first motion moving from the See para 0067 “In the first mode, such course of action may include sending e-mail or other electronic-messaging alerts, audio and/or visual alarms or alerts, and sending position data (physical device commands) to sensing device 21 for tracking the target.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of the invention to combine send a status signal to the first input capture device responsive to the first motion moving from the second input capture device to the first input capture device. in the system of Gutierrez. The motivation is to provide near-continuous tracking of the targets. (Egnal: see para 0095)


Regarding claim 18, Gutierrez doesn’t teach in response to receiving the second communication, adjusting a sensitivity level for detecting motion or audio by the first input capture device.
Egnal teaches in response to receiving the second communication, adjusting a sensitivity level for detecting motion or audio by the first input capture device. (see para 0067, para 0068 “In the first mode, such course of action may include sending e-mail or other electronic-messaging alerts, audio and/or visual alarms or alerts, and sending position data (physical device commands) to sensing device 21 for tracking the target. In the first mode, the response module is also responsible for switching from the first mode to the second mode.”[0068] In the second mode, the response module 24 translates the image position of the target into a useful pan-tilt-zoom command for the motorized platform (PTZ) to follow”).
Egnal: see para 0095)

6.    Claims 47-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855) in view of Egnal (US 20050104958) and further in view of Caliskan (US 2005/0078672 A1).

Regarding claim 47, Gutierrez doesn’t teach wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object.
Caliskan (US 2005/0078672 A1) teaches wherein the status signal is configured to ensure that the first input capture device has a throughput required to monitor the object. (See para 0143 “Still Image Stream Class messages, which include video and still images from video and other sensors triggered by various sensor alarms, are transmitted at Priority Level 4. Priority Level 4 is characterized by TCP retransmission on an 802.11b link, routing packets via hops with the highest RSSI ratings, buffering of packets upon link breakage and priority queuing. Typically, such video and image sensors capture and send images at low data rates. These packets require high data throughput,”).
	Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine to ensure that the first input capture device has a Caliskan: See para 0138)

Regarding claim 48, Gutierrez doesn’t teach the second environment data captured by the second input capture device comprises first RFID data associated with an object.
Caliskan (US 2005/0078672 A1) teaches the second environment data captured by the second input capture device comprises first RFID data associated with an object. (see para 0236 “Each ISD node 10S and device 510 therein can support at least the example sensors indicated below”; see para 0242 “RFID (radio frequency identification) interrogator.”; see para 0120 “the sensor and control data transmitted to and from the TCA control node 10.”)[ RFID sensor will transmit RFID sensor data].
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine first RFID data associated with an object in the system of modified Gutierrez. The motivation is to collects sensor data for status reports. (Caliskan: see para 0046) 

Regarding claim 49, Gutierrez doesn’t teach the second communication is configured to cause the first input capture device to capture second RFID data associated with the object.
Caliskan (US 2005/0078672 A1) teaches the second environment data captured by the second input capture device comprises first RFID data associated with an object. ee para 0236 “Each ISD node 10S and device 510 therein can support at least the example sensors indicated below”; see para 0242 “RFID (radio frequency identification) interrogator.”; see para 0120 “the sensor and control data transmitted to and from the TCA control node 10.”)[ RFID sensor will transmit RFID sensor data].
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine first RFID data associated with an object in the system of modified Gutierrez. The motivation is to collects sensor data for status reports. (Caliskan: see para 0046) 

7.     Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855) in view of Egnal (US 20050104958) and further in view of Fleming (US 20060279628 A1). 

Regarding claim 6, Gutierrez doesn’t teach the second communication is configured to initiate retrieval of the first environment data from the first input capture device by causing the first input capture device to retrieve, in response to receiving the second communication, the first environment data which was previously captured from a target environment and stored. 
Fleming teaches the second communication is configured to initiate retrieval of the first environment data from the first input capture device by causing the first input capture device to retrieve, in response to receiving the second communication, the first environment data which was previously captured from a target environment and stored.  see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the originated from a remote viewing device requesting review of the data input in the system of Gutierrez. The motivation is to send video data by finding a correct video file for a given playback request. (Fleming: See para 0177)

8.    Claims 2, 3, 4, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855) in view of Egnal (US 20050104958) and further in view of Romanwich (US 2003/0210340 A1) 

Regarding claim 2,27, Gutierrez doesn’t teach contemporaneously with sending the third communication via the wireless mesh communication network; sending or receiving control data originating from the smart communication appliance or the one or more other input capture devices, area, configuring triggers, configuring brightness, configuring encryption, or any combinations wherein the control data is configured to facilitate one or more of: accessing the environment data, saving the environment data, adjusting the environment data, storing the environment data, retrieving the environment data, capturing the environment data, initiating real-time capture of the environment data, determining a motion and/or audio detection thereof.
 Romanowich teaches contemporaneously with sending the third communication via the wireless mesh communication network(see para 0092 “a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera”)[ receiving video image is interpreted as third communication], sending or receiving control data originating from the smart communication appliance or the one or more other input capture devices, area, configuring triggers, configuring brightness, configuring encryption, or any combinations  (See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”) wherein the control data is configured to facilitate one or more of: accessing the environment data, saving the environment data, adjusting the environment data, storing the environment data, retrieving the environment data, capturing the environment data, initiating real-time capture of the environment data, determining a motion and/or audio detection thereof( See para 0073 “For example, a visitor coming to the entryway of a home may be conveniently monitored by the inventive camera 1100 that is installed in an existing light fixture adjacent to the door. When the visitor rings the doorbell to indicate the visitor's presence, the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location”; para 0080 “Of course, motion-controlled cameras, as described in greater detail above, are also contemplated as being beneficial in certain surveillance applications, including those in home, business and industrial environments.”).
See Romanowich: para 0082)

 Regarding claim 3, Modified Gutierrez doesn’t teach receiving a request to capture the environment data, wherein the request was sent from a remote computing device, wherein the remote computing device is part of a wired or wireless network different from the wireless mesh communication network, and wherein sending the third communication that includes at least the portion of the environment data is in response to the request, and wherein the remote computing device is a mobile phone, tablet, laptop, PDA, watch, or other mobile device .
Romanowich teaches receiving a request to capture the environment data, wherein the request was sent from a remote computing device, wherein the remote computing device is part of a wired or wireless network different from the wireless mesh communication network, and wherein sending the third communication that includes at least the portion of the environment data is in response to the request, and wherein the remote computing device is a mobile phone, tablet, laptop, PDA, watch, or other mobile device (see para 0069 “ A command or control signal from a remote location may be received over the bi-directional communication path 1196 to implement such switching.” Where command is interpreted to be request from remote location; see para 0065 “camera 1100 may be arranged to communicate over the wireless or power line path 1196 so as to receive command signals from a remote controller”; see para 0091 “a user at a remote location may use a wireless device as a remote controlling where in para 0089 these wireless devices are defined as laptop, computer or tablet”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the sending the third communication that includes at least the portion of the environment data is in response to the request in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082)

Regarding claim 4,  Gutierrez teaches wherein the one or more other input capture devices are configured to communicate, (A) directly with another input capture device (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).and (B) directly with the smart communication appliance, to exchange the  first environment data (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).
Gutierrez doesn’t teach exchange control setting data.
See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine exchanging control setting data in the system of Gutierrez. The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416